Case: 5:18-cr-00027-DCR Doc#:51 Filed: 05/09/19 Page: 1 of 3 - Page ID#: 184

 

April 26, 2019

United States District Court
Lexington, KY 40508
Judge Danny Reeves

Re: Diontre Davis, Woodford County Detention Center inmate

Dear Judge Reeves

| have had the pleasure of getting to know Diontre through the Fayette County Fatherhood
Initiative’s, Inside/Out Dad program at the Woodford County Detention Center. Inside/Out Dads
is a twelve session program that teaches skills and fundamentals for becoming positive role
models, communication skills, parenting and how to deal with emotions. For example, sessions
include; positive character traits for Dads, what is your world view, do men and women process
emotions in the same way, grief, loss and attributes of positive role models to name a few.

Diontre has attended and participated in all classes and has shared his background, while taking
personal responsibility for past actions. Graduation occurs in May of 2019. He has said that this
experience has helped him focus on what is truly important in his life - his children, family, and
other relationships impacted by his choices... He has also indicated that he can easily support his
family.

I hope this information provides insight into Diontre’s desire to change his life. If there are any
questions or concerns, please do not hesitate to call,

Sincerely,

Tom Lingeman Waccena|

Inside/Outside Dad, Facilitator/ Mentor
(859) 361-3319
 

ug
q
a
4
q
q
q
q
OL
i.
of
q
q
5
q
q
OL
oO
q
oO
g
uf
q
q
4
ub

Case:-5:18.cr.00027.DCR  Doc#-54

rol

AGE Ter

Toa Soro orTrsys

Fore roe

=

 

SOIDNEG JAULED @

vad
wosuyor snyny, / if

iT
6107 60 TddV AO ALV SIHL CACYVMV
WeIsOlg SUILYD) SULVOI S ,UOISSTPA] ONdSoY WOSUTXI’T oY} Aq porayyo

NVaOOdd AAIT YON SAOL

dO NOILATANOO YOsA

SLUDG SEEN OLE

OL GHINdSaadd ATCNOUd SI ALVOIMLLYHDO SIBL

Mauaqaigag yo BeuyyysD

 

 

 

 
Case: 5:18-cr-00027-DCR Doc#:51 Filed: 05/09/19 Page: 3 of 3 - Page ID#: 186

 

 

é ot a s

EO

SA

 

 

 

 

6L0z

ee bg anucrg ses

samIRURg /UIEN] § OTITIS y

uewebury] Sewoul

AM ‘salllesie, ‘Jejuag uoqualeg AUNog picspooy,

> key a 6 10 3 Ve Fon ep WO panonpues

wesso1g

FYI SIyTIIO sry

SHALIVUIN] COSHEaH Ly TYNOIEVD]
“ SOSB LSI ah eannoexg.

[dooneaniiyg "wNoLayN
: _preog ayl Jo wens.
es Tegeo]y sop:

 

 

 

 

 

 

 

 

 

 

 
